DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-3, 5-8, & 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 6th, 2022.
Applicant's election with traverse of the species election requirement in the reply filed on September 6th, 2022 is acknowledged.  The traversal is on the ground(s) that “Applicant disagrees with the Office's assertion that the shared technical features of Species A-D do not make a contribution over the cited references (US 2003/0173746 to Ramsay and US 6,152,454 to Marmot).  Applicant's view is that the shared features do provide a contribution over the cited references, the subject of which will be fully discussed in subsequent responses. Further, Applicant does not necessarily agree with the Office's characterization of the technical features shared between Species A-D. Applicant believes unity exists  and that the restriction is improper for at least the above reasons”.  This is not found persuasive because the Examiner respectfully disagrees with Applicant’s assertion that the technical feature shared by the species makes a contribution over the art.  The Examiner respectfully maintains that the cited prior art to Ramsay and Marmot disclose the shared technical feature, as claimed, and thus, the technical feature does not make a contribution over the prior art.  The restriction requirement has already detailed how Ramsay and Marmot disclose the shared technical feature, so these details will not be repeated herein.  Applicant goes on to allege that “Applicant does not necessarily agree with the Office's characterization of the technical features shared between Species A-D”.  However, Applicant does not appear to offer any evidence that the technical feature denoted by the Examiner is incorrect, and as such, this argument is not well taken.  Given these facts, the Examiner respectfully maintains that the technical feature shared by the species does not make a contribution over the art, and therefore, there is no special technical feature shared by the species.
The requirement is still deemed proper and is therefore made FINAL.  
Claims 1, 4, 9-16, & 19-20 will be examined herein.

Claim Objections
Claims 1, 4, 9-16, & 19-20 are objected to because of the following informalities:  
Claim 1, line 7, which reads “wherein:”, should be deleted.
Claim 9, line 11 should read “high-pressure piston with the high-pressure seal”
Claim 9, line 12 should read “high-pressure piston with the replacement”
Claim 11, line 3 should read “adapted to:”, and as such, the word “to” should be deleted from the start of lines 4, 7, 9, & 11.
Claim 13, line 3 should read “adapted to:”, and as such, the word “to” should be deleted from the start of lines 4, 7, 9, & 11.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13 & 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the first intermediate position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation " the changeover device for transferring the magazine from the second intermediate position into the second operating position" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  In particular, there is no antecedent basis for the specific magazine transfer recited in Claim 13.
Claim 16 recites the limitation “wherein for transfer from the first intermediate position into the second intermediate position, the magazine is pivoted about a pivot axis running substantially parallel to a central axis of the high-pressure piston or is shifted substantially in a direction perpendicular to the central axis of the high-pressure piston”; this limitation renders the claim indefinite.  In this instance, Claim 4 (from which Claim 16 depends) is exclusive to elected Species B (Figures 8-12).  For Species B, Applicant’s specification makes clear that transfer of the magazine from the first intermediate position to the second intermediation position is performed by shifting the magazine in a direction perpendicular to the central axis of the high-pressure piston.  In other words, the magazine is radially shifted; it is not pivoted.  As such, when Claim 16 recites “wherein for transfer from the first intermediate position into the second intermediate position, the magazine is pivoted about a pivot axis running substantially parallel to a central axis of the high-pressure piston”, ambiguity arises as to how such a pivoting operation could occur, given Claim 4 and the corresponding disclosure in the specification.  In other words, the specification does not appear to describe pivoting the magazine about a pivot axis (Claim 16) in combination with the magazine shifting operation recited in Claim 4.  As such, due to this conflict in scope, it is not clear how the magazine could (or would) pivot about a pivot axis to transfer between the two intermediate positions, as claimed in Claim 16.  This renders Claim 16 indefinite.
In the spirit of expeditious prosecution, the Examiner respectfully suggests that Applicant amend Claim 16 to recite “The method of claim 4, wherein for transfer from the first intermediate position into the second intermediate position, the magazine is 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 9-15, & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,104,008 to Hoffmann et al. in view of US 6,152,454 to Marnot.
In regards to independent Claim 1, and with particular reference to Figures 3-4, Hoffmann et al. (Hoffman) discloses:

(1)	A method (Figs. 3-4) for compressing a working medium (“hydraulic medium”) comprising the steps: moving a drive piston (3’) driven by means of a drive medium (“compressed air”) within a first cylinder (2’) between a first end position (Fig. 3) and a second end position (Fig. 4); moving a high-pressure piston (10’) which compresses the working medium within a second cylinder (12) between a first end position (Fig. 3) and a second end position (Fig. 4); and arranging a high-pressure seal (“seal 19”) for sealing the high-pressure piston (Figs. 3-4; col. 7, lines 23-27)

(9)	A compressor (Figs. 3-4) for compressing a working medium (“hydraulic medium”) comprising: a drive piston (3’) which can be actuated with a working medium (“compressed air”) within a first cylinder (2’), wherein the drive piston is movable between a first end position (Fig. 3) and a second end position(Fig. 4); a high-pressure piston (10’) which compresses the working medium within a second cylinder (12), wherein the high-pressure piston is movable between a first end position (Fig. 3) and a second end position (Fig. 4); a high-pressure seal (19) for sealing the high-pressure piston (Figs. 3-4; col. 7, lines 23-27)

Although Hoffman discloses much of Applicant’s recited invention, he does not further disclose a magazine with a receptacle for the high-pressure seal and with at least one replacement high-pressure seal, a changeover device with a drive for transferring the magazine between a first operating position for sealing the high-pressure piston by the high-pressure seal and a second operating position for sealing the high-pressure piston by the replacement high-pressure seal.
However, Marnot remedies this deficiency.  Marnot discloses an automated seal magazine assembly (Figs. 2-3a) in which a high-pressure seal 11 and a replacement seal 12 are held within a receptacle of the magazine in order to seal a shaft 1.  Marnot discloses a first operating position (Fig. 3; top half) in which the shaft is sealed by the high-pressure seal (11), and further discloses transferring the magazine from the first operating position into a second operating position (Fig. 3; bottom half) via a hydraulic piston changeover device (Fig. 4; 28-34) with a drive piston (28) in which the shaft is sealed by the replacement high-pressure seal (12) (see col. 3, line 29 – col. 5, line 9).  Marnot makes clear that such an automated seal cartridge reduces system downtime/disassembly by simplifying and expediting seal replacement in an automated manner (col. 1, lines 47-67).  Therefore, to one of ordinary skill desiring an improved hydraulic pump system having a longer-lasting piston seal, it would have been obvious to utilize the techniques disclosed in Marnot in combination with those seen in Hoffman in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have replaced Hoffman’s singular seal 19 with the automated seal magazine/changeover system (Figs. 2-3a) of Marnot in order to obtain predictable results; those results being optimized sealing of the high-pressure piston 10’, wherein whenever leakage of high-pressure seal 11 is detected, it is automatically replaced with replacement seal 12, all without the need to disassemble the pump, thereby minimizing system downtime.


In regards to Claim 10, Marnot discloses a sensor device (30) for detecting a leakage of the working medium (Fig. 3a), wherein a control device (32, 33) is connected to the sensor device and to the changeover device, in order to transfer the magazine from the first operating position into the second operating position upon detecting a leakage of the working medium (col. 4, line 55 – col. 5, line 9).
In regards to Claim 11, the changeover device (28-34) for transferring the magazine from the first operating position into a second operating position is adapted: a. to shift the magazine together with the high-pressure seal arranged in the receptacle substantially in the direction of the central axis of the high-pressure piston relative to the second cylinder (Fig. 3 and col. 3, line 29 – col. 5, line 9).
In regards to Claim 12, the changeover device is further adapted for transferring the magazine from the first intermediate position (see the 112(b) rejection above) into a second intermediate position which arranges the replacement high-pressure seal substantially coaxially with the high-pressure piston (Figure 3 shows that all positions, including the end positions and intermediate positions, of the magazine are coaxial with the shaft/piston).
In regards to Claim 13, the changeover device for transferring the magazine from the second intermediate position into the second operating position is adapted: a. to shift the magazine together with the replacement high-pressure seal arranged in the receptacle substantially in the direction of the central axis of the high-pressure piston relative to the second cylinder (Fig. 3 and col. 3, line 29 – col. 5, line 9).
In regards to Claim 14, the high-pressure seal (11) and the replacement high-pressure seal (12) each have a housing (10) in which at least one sealing element is arranged detachably (Fig 3).
In regards to Claim 15, the magazine comprises between 2 and 7 replacement high-pressure seals (“additional seals in succession”; col. 1, line 62; “two successive seals 11, 12 (or of a greater number of seals”; col. 4, line 17).
In regards to Claims 19-20, see Claims 14-15 above.
Allowable Subject Matter
Claims 4 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See also US 2003/0173746 to Ramsay, who discloses a seal magazine for a rotary or reciprocating piston, wherein a high-pressure seal may be replaced with a replacement seal once leakage occurs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC